Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are presented for examination. 

Drawings
Figure 1 of the drawings are objected to because details of elements and labelling are not clearly visible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5, 10-11, 14, 17-18 and 21 are objected to because of the following informalities:    
As to claim 5, “the task” should read --one of the first or second tasks--.
As to claim 11, line 3, “the instructions” should read --the instructions of the first task--. 
As to claim 10, “the processing tiles” should read --the set of processing tiles--.
As to claims 13 and 20, “the same task” should read --the first task--.
As to claim 17, this claim is objected for the same reason as claim 10 above.
As to claim 18, this claim is objected for the same reason as claim 11 above.
As to claim 14, “the task” should read --the second task--.
As to claim 21, this claim is objected for the same reason as claim 14 above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following limitations lack antecedent basis:
Claims 13 and 20, the limitation “the other processing tiles”.  

The following claim limitations are unclear:
As to claim 20, it is unclear whether the “the other processing tiles”, “one or more of the processing tiles”, “one of the processing tiles” and “all of the processing tiles” refers to tile(s) of “the set” of processing tiles or arbitrary processing tiles of a system.  For examination purpose, the examiner is treating the limitations as --other processing tiles of the set of processing tiles--, --one or more processing tiles of the set of processing tiles--, --a particular processing tile of the set of processing tiles--/--one of the one or more processing tiles of the set of processing tiles--, and --all processing tiles of the set of processing tiles-- respectively for the remainder of this office action.
As to claim 13, this claim is rejected for the same reason as claim 20 above.

Allowable Subject Matter
Claims 1-12 and 14-19 and 21 are allowed.
Claims 13 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and by overcoming the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in independent claims 1 and 15.

Scheduling of tasks (e.g. commands) applicable to ML environment [paragraph 46] to multiple hardware units, processing engines, cores or tiles where an independent task (e.g. synchronization command) can start a dependency chain with subsequent/dependent tasks (e.g. conditional commands) [paragraphs 19, 29 and 49] the task having non-zero synchronization flag and conditional flag indicating whether the task is the independent task which other tasks depends on or that it depends on a previous task [paragraph 51]; matching synchronization command with conditional command(s) via VID field of the command [paragraphs 94-95] was disclosed in US PG Pub. 2021/0165682.  The prior arts of record when taken individually or in combination do not expressly teach or render obvious the invention as a whole as recited in independent claims 1 and 15. 

Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art t the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 15 as a whole.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QING YUAN WU/Primary Examiner, Art Unit 2199